287 So.2d 407 (1973)
Rudolph BABOUN et al., Appellants,
v.
ROYAL ATLAS CORP., a New York Corporation, and Atlantis Realty, Inc., a Florida Corporation, Appellees.
No. 73-947.
District Court of Appeal of Florida, Third District.
December 21, 1973.
Jones, Blitstein & Aschenbrenner, Miami, and Allen L. Jacobi, Miami Beach, for appellants.
High, Stack, Davis & Lazenby and Norman S. Segall, Miami, for appellees.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
HENDRY, Judge.
This interlocutory appeal taken by defendants is from the entry of an order of the circuit court, after evidentiary hearing, enjoining defendants from withdrawing, transferring or otherwise taking any action with respect to certain stocks or accounts at Pan American Bank or Walston & Company, until further order of the court, and requiring plaintiffs to post bond in the sum of $25,000.00.
Appellants urge reversal on the grounds that (1) injunction was an improper remedy; (2) the evidence presented at the hearing failed to support plaintiffs' right to an injunction, and that the trial judge abused his discretion in setting bond at only $25,000.00.
We have considered the points on appeal in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been demonstrated.
The granting or dismissing of injunctions is lodged in the sound judicial discretion of the courts to be governed by the nature and circumstances of each case. Such orders will not be disturbed on review unless they are contrary to some rule of equity or the result of improvident exercise of judicial power. For the reasons stated the order appealed is affirmed.
Affirmed.